Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 10, 2017

The Court of Appeals hereby passes the following order:

A17A0181. BENNETT v. THE STATE.

      The Supreme Court of Georgia has exclusive jurisdiction over “all cases in
which the constitutionality of a law . . . has been drawn in question.” Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (1). See Gearin v. State, 269 Ga. App. 187, 189 (3)
(603 SE2d 709) (2004) (court of appeals lacks jurisdiction to address constitutional
challenge to statute). In this case, the appellant challenges the constitutionality of
OCGA § 42-8-65 (c). Accordingly, “it is ordered that this case be transferred to the
Supreme Court since it is one in which the constitutionality of a law has been drawn
into question. [Cit.]” Shessel v. Stroup, 169 Ga. App. 472, 473 (313 SE2d 747)
(1984).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/10/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.